Case: 19-12914     Date Filed: 11/19/2019    Page: 1 of 5


                                                               [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 19-12914
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 1:19-cv-22149-RNS



DIMITRI PATTERSON,

                                                                 Plaintiff-Appellant,

                                       versus

MIAMI DADE COUNTY,
RICK SCOTT,
(RS), a Junior U.S. Senator,
BETH BLOOM,
District Judge for the U.S. District Court Southern District of Florida, etc.,
RODOLFO A. RUIZ,
District Judge for the U .S. District Court Southern District of Florida , etc.,
MARCIA G. COOKE,
District Judge for the U .S. District Court Southern District of Florida, etc.,
CHRIS M. MCALILEY,
Magistrate Judge for the U.S. District Court Southern District of Florida, etc.,
CECILIA M. ALTONAGA,
Magistrate Judge for the U .S. District Court Southern District of Florida, etc.,
PATRICK A. WHITE,
Magistrate Judge for the U .S. District Court Southern District of Florida, etc.,
LISSETTE M. REID,
Magistrate Judge for the U .S. District Court Southern District of Florida, etc.,
DANIEL JUNIOR,
               Case: 19-12914       Date Filed: 11/19/2019     Page: 2 of 5


Director of Miami-Dade Corrections and Rehabilitation,

                                                                  Defendants-Appellees.

                             ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           ________________________

                                  (November 19, 2019)

Before WILLIAM PRYOR, JORDAN and FAY, Circuit Judges.

PER CURIAM:

       Dimitri Patterson, a pro se Florida prisoner, appeals the district court’s

denial of his emergency motion for a preliminary injunction against Miami-Dade

County; Daniel Junior, Director of Miami-Dade Corrections and Rehabilitation;

and the State of Florida, its officers, municipalities, and judicial branches (“state

entities and officials”). We dismiss.

                                  I. BACKGROUND

       Patterson filed a complaint against seven federal judges; Daniel Junior;

Miami-Dade County; and the former Florida governor, United States Senator Rick

Scott. Patterson alleged violations of 42 U.S.C. §§ 1985(3), 1986; Bivens; 1 and the

Fifth, Thirteenth, and Fourteenth Amendments. He also alleged some of the

defendants committed fraud. Patterson stated that he is currently being unlawfully

1
 Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S. Ct.
1999 (1971).
                                             2
               Case: 19-12914     Date Filed: 11/19/2019     Page: 3 of 5


detained in Florida by Miami-Dade County. He requested a jury trial, as well as

$242 million dollars, punitive damages, and a permanent injunction against all the

defendants.

      The next day, Patterson filed an emergency motion for a preliminary

injunction. Two days later, he filed a near-identical copy of his motion, correcting

a previously missing page and moving the court to enjoin the state entities and

officials from acting in concert to bring about his unlawful detainment and

violating his constitutional right. Patterson alleged that the state entities and

officials violated his civil rights in their “prosecution, stalking, [and] harassment”

of him, they had illegally detained him for a direct criminal contempt conviction,

and they currently have him illegally in pre-trial detention on state charges.

Patterson argued that he was likely to succeed on the merits of his claim because

the state entities and officials had knowledge of or directly participated in a

discriminatory conspiracy against Patterson, and they failed to prevent it.

Patterson asserted that, because he would remain in the state’s custody, the officers

would continue to violate his civil liberties and that the loss of liberties, even for a

minimal period of time, constitutes irreparable harm. In balancing the harm to

Patterson against the possible burden on government, Patterson argued that the

officials would face no measurable burden. Finally, Patterson argued that the

protection of citizens weighs heavily in the public interest and granting the


                                            3
              Case: 19-12914     Date Filed: 11/19/2019    Page: 4 of 5


preliminary injunction would not adversely impact the public interest.

      On May 30, 2019, in a paperless order entered on the docket, the district

court denied Patterson’s emergency motion, determining “that an emergency

circumstance is not present.” The court noted that it construed Patterson’s second

emergency motion as an amendment to his initial motion and denied his initial

motion as moot. Patterson did not file an interlocutory appeal of this order. On

June 18, the district court entered an order dismissing with prejudice all claims

against the judges; the court struck the claims against the others and gave Patterson

until June 26 to file an amended complaint. On June 27, when Patterson failed to

file an amended complaint, the district court entered an order dismissing without

prejudice all claims against Scott, Miami-Dade County, and Junior.

      Patterson appealed following the June 27 order dismissing his case. On

appeal, Patterson argues that the district court abused its discretion in denying his

emergency motion for a preliminary injunction because the court found that no

emergency existed.

                                 II. DISCUSSION

      We first address issues of jurisdiction, which we review de novo.

Birmingham Fire Fighters Ass’n 117 v. City of Birmingham, 603 F.3d 1248, 1254

(11th Cir. 2010). Federal courts lack the authority to give opinions on moot

questions. Zinni v. ER Solutions, 692 F.3d 1162, 1166 (11th Cir. 2012).


                                           4
               Case: 19-12914     Date Filed: 11/19/2019     Page: 5 of 5


Intervening events that resolve the issues in the injunction, such as the issuance of

a final judgment, affect the appealability of a preliminary injunction because the

injunction merges with the final judgment. See Birmingham Fire Fighters Ass’n

117, 603 F.3d at 1254-55 (dismissing an interlocutory appeal of a preliminary

injunction because the injunction had merged with the final order issued by the

lower court). Therefore, once the district court enters a final judgment, the

preliminary injunction becomes moot and is no longer the proper basis for an

appeal. Burton v. Georgia, 953 F.2d 1266, 1272 n.9 (11th Cir. 1992).

      We need not consider Patterson’s appeal of his denied motion for a

preliminary injunction because the issue is moot. The district court denied

Patterson’s motion for a preliminary injunction; Patterson did not file an

interlocutory appeal of that order. When the district court dismissed the case, the

denial of the motion for a preliminary injunction merged with the final order. See

Birmingham Fire Fighters Ass’n 117, 603 F.3d at 1254-55. The only ruling at

issue in this is appeal, the district court’s denial of Patterson’s motion for a

preliminary injunction, is moot; accordingly, Patterson’s appeal is DISMISSED.




                                            5